Citation Nr: 1816636	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial disability rating for service-connected depressive disorder in excess of 10 percent for the period of time prior to July 11, 2011 and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Sean A Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1964 and from August 1965 to August 1968, to include service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge and Purple Heart, among others.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which granted service connection for depressive disorder and assigned a 10 percent disability rating effective May 1995.  A March 2013 rating decision granted an increased rating of 50 percent effective July 11, 2011.  

This appeal is from the initial disability rating assigned upon the award of service connection for depressive disorder.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During the pendency of the appeal, the Veteran has raised the issue of entitlement to TDIU.  See September 16, 2013 statement from the Veteran's attorney.  As this issue is part of the Veteran's increased rating claim the Board has added it above.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues shown above are will be addressed in this decision.  The issue of entitlement of the Veteran's attorney to payment of attorney fees from the Veteran's past due benefits plus an Equal Access to Justice Act fee is addressed in a separate decision.

A January 2010 rating decision denied entitlement to service connection for peripheral neuropathy claimed as a residual of exposure to Agent Orange.  The Veteran perfected an appeal with respect to this issue in October 2011; however, this issue has not been certified to the Board.  It is unclear from the record if the RO is still developing this issue on appeal.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for review for appropriate action, including a determination of whether the issue is still on appeal and ready for certification to the Board.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for a psychiatric disability at a 10 percent disability rating effective from May 19, 1995 to July 11, 2011, and at a 50 percent disability rating thereafter.  The record reflects that he was recently hospitalized for inpatient treatment of his service-connected psychiatric disability from December 2015 to January 2016.  No Compensation and Pension examination has been conducted subsequent to this period of hospitalization, and the Veteran's attorney asserts that this period of hospitalization is reflective of an increase in the severity of the service-connected disability warranting additional examination.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).  Thus, an additional examination is necessary.  Updated treatment records should also be obtained on remand.  Updated employment information should also be requested from the Veteran.  

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to identify all outstanding treatment records related to his service-connected psychiatric disability.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and ask him to complete and return the form.   

3.  After records development is completed, provide the Veteran with an appropriate examination to ascertain the current level of severity of his service-connected psychiatric disability.  The examiner should discuss all functional impairment associated with the psychiatric disorder, to include effects on employment if possible.  

4.  After the above development has been completed, the Veteran's claims should be readjudicated.  If any benefit on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

